1 Exhibit 99 PG&E Corporation: Creating A Sustainable Future Investor Package 42nd Edison Electric Institute Financial Conference Orlando, Florida November 5-6, 2007 2 This presentation contains forward-looking statements regarding management’s guidance for PG&E Corporation’s 2007 and 2008 earnings per share from operations, targeted average annualgrowth rate for earnings per share from operations, as well as management’s projections regarding Pacific Gas and Electric Company’s (Utility) capital expenditures, rate base, future electricityresources, and potential investments in transmission, generation and renewable energy resources. These statements are based on current expectations and various assumptions whichmanagement believes are reasonable, including that substantial capital investments are made in the Utility business over the 2007-2011 period, Utility rate base averages $16.9 billion in 2007and $18.7 billion in 2008, that the Utility earns at least its authorized rate of return on equity, that the Utility’s ratemaking capital structure is maintained at 52 percent equity, and that the Utilityis successful in implementing its initiatives to become more efficient and reduce costs. These statements and assumptions are necessarily subject to various risks and uncertainties, therealization or resolution of which are outside of management's control. Actual results may differ materially. Factors that could cause actual results to differ materially include: • The Utility’s ability to timely recover costs through rates; • the outcome of regulatory proceedings, including ratemaking proceedings pending at the California Public Utilities Commission (CPUC) and the Federal Energy Regulatory Commission; • the adequacy and price of electricity and natural gas supplies, and the ability of the Utility to manage and respond to the volatility of the electricity and natural gas markets; • the effect of weather, storms, earthquakes, fires, floods, disease, other natural disasters, explosions, accidents, mechanical breakdowns, acts of terrorism, and other events or hazards that could affect the Utility’s facilities and operations, its customers, and third parties on which the Utility relies; • the potential impacts of climate change on the Utility’s electricity and natural gas business; • changes in customer demand for electricity and natural gas resulting from unanticipated population growth or decline, general economic and financial market conditions, changes in technology including the development of alternative energy sources, or other reasons; • operating performance of the Utility’s Diablo Canyon nuclear generating facilities (Diablo Canyon), the occurrence of unplanned outages at Diablo Canyon, or the temporary or permanent cessation of operations at Diablo Canyon; • the ability of the Utility to recognize benefits from its initiatives to improve its business processes and customer service; • whether the Utility’s planned capital investment projects are completed within authorized cost amounts; • the impact of changes in federal or state laws, or their interpretation, on energy policy and the regulation of utilities and their holding companies; • the impact of changing wholesale electric or gas market rules, including the California Independent System Operator’s new rules to restructure the California wholesale electricity market; • how the CPUC administers the conditions imposed on PG&E Corporation when it became the Utility’s holding company; • the extent to which PG&E Corporation or the Utility incur costs and liabilities in connection with pending litigation that are not recoverable through rates, from third parties, or through insurance recoveries; • the ability of PG&E Corporation and/or the Utility to access capital markets and other sources of credit; • the impact of environmental laws and regulations and the costs of compliance and remediation; • the effect of municipalization, direct access, community choice aggregation, or other forms of bypass, and • other risks and factors disclosed in PG&E Corporation’s SEC reports. Cautionary Statement RegardingForward-Looking Information 3 Key Takeaways From Today’s Discussion PG&E is: • A strong utility holding, delivering 1st quartile earnings growth in a positive regulatory environment • Innovating in our core business to create competitive advantage • Creating a sustainable future for California 4 We act with integrity and communicate honestly and openly. We are passionate about meeting our customers’ needs and delivering for our shareholders. We are accountable for all of our own actions: these include safety, protecting the environment, and supporting our communities. We work together as a team and are committed to excellence and innovation. We respect each other and celebrate our diversity. Theleadingutility in theUnited States Delighted CustomersEnergized Employees Rewarded Shareholders Our values Operational excellenceTransformation Our strategies Our goals Our vision PG&E Vision 5 Business Unit 2006 RateBase ($B) Electric and gas distribution (CPUC) $10.3 Electric generation (CPUC) $1.8 Gas transmission (CPUC) $1.5 Electric transmission (FERC) $2.3 PCG Total Business $15.9 Pacific Gas and Electric Company (PG&E) • $12.5 B in Revenues • $34.8 B in Assets • 5.1 MM Electric/4.2 MM Gas Customers • $17 B+ Market Capitalization 6 Core Business Investment Opportunities • Electric and gas distribution -­ Advanced metering technology • Electric transmission -­ System reliability and generation substitutes -­ Growth to reach renewable resources • Natural gas transmission and storage • Electric resource requirements -­ Energy efficiency -­ Conventional generation -­ Renewables 7 ∗ Reg G reconciliation to GAAP for 2006 EPS from Operations and 2007 and 2uidance available in Appendix and at www.pgecorp.com EPS from Operations* EPS Guidance EPS from Operations*: 2007 guidance of $2.70-$2.80 per share (upper half) 2008 guidance of $2.90-$3.00 per share Targeted Growth Rate: 8% Assumes success in cost saving efforts Energy efficiency incentives and broader operational savings may be needed Review of 3-year operating plan underway Update planned for Q1 2008 8% 8 Investment Driver Cap Ex Notable Projects Common Plant ~$1.3 Billion • Building Investment • Technology Infrastructure • General Use Fleet Electric and GasTransmission ~$3.8 Billion • Central California Clean Energy Transmission Line ( formerly Midway-Gregg) • Line Upgrades for Renewables • McDonald Island Gas Storage Pipeline Generation ~$2.9 Billion • Gateway Generating Station • Humboldt Power Plant • Colusa Power Plant • DCPP Steam Generator Replacement Distribution ~$6.2 Billion • Distribution maintenance and upgrades • New Customer Connections • AMI 2007-2011 Estimated CapEx totals more than $14 B* (~$2.8 B/yr.) * CapEx projections for 2007-2011 last affirmed in October 2007. CapEx projections for 2008-2012 currently in development. Capital Expenditures Drive Core Growth 9 State Energy Policy Supports Business Strategy PG&E’s resource investment strategy is aligned withCalifornia’s Energy Action Plan “preferred loading order”: 1. Energy Efficiency 2. Demand Response 3. Renewable Resources 4. Distributed Generation 5. Conventional Resources 10 Source: California Energy Commission EE is California’s Least-Cost Resource - 2,000 4,000 6,000 8,000 10,000 12,000 14,000 1960 1965 1970 1975 1980 1985 1990 1995 2000 kWh US CA Western Europe Per Capita Energy Usage - California, US and Europe Resource Type 2006 Cost(kWh)* Energy Efficiency $.025 Diablo Canyon $.039 Utility, IrrigationDistricts, OtherWholesale $.048 QFs andRenewables $.084 DWR $.085 * Costs represent 2006 average price per kilowatt hour 11 *All amounts are pre-tax and cumulative for the three-year cycle $ap ($180) MM Cap Constructive Policy with Measurement/ Evaluation Issues to be Resolved Energy Efficiency Decision • Symmetrical “risk/reward” mechanism with $180 MM cap • Effective for 2006-2008 and 2009- 2011 EE program cycles • Currently discussing measurement and evaluation issues with CPUC • Joint petition to resolve technical issues filed October 31, 2007 12 Energy Efficiency Savings: Goals and Achievements* *Energy Efficiency goals are annual; YTD is through 9/30/07 GWh MW Therms Goal Goal Goal Goal Goal Goal Year End YTD YTD YTD Year End Year End PG&E’s Recent Energy Efficiency Performance 13 *SmartMeterTM Program Upgrade subject to results of bid evaluation, successful field testing, and obtaining any necessary CPUC approval. SmartMeter is a trademark of SmartSynch, Inc. and is used by permission. 2008 and beyond 2007 July 2007: RFP Issued Q4 2007 - Q2 2008: Field Testing Aug 2007: Bids Submitted Q4 2011: Initial deployment complete Approximate timeline for SmartMeter Program Upgrade* 2011 • RFP Responses received • Two vendors selected for initial pilot tests • Next Step: CPUC approval (possible deployment as early as 2009) SmartMeterTM Project Upgrade Timeline 14 Today Near-Term Future • Smart Meters • HAN Energy Management • PHEV SmartCharge • Vehicle to Grid • Distributed storage and generation 2007 20?? • Electric Field Vehicles Innovating for the Future: Smart Energy Web 15 2missions and Emission Rates* *Source: Innovest, based on most recent data available PG&E’s Stance on Climate Change • Global climate change is serious and requires immediate action • Energy sector is among the largest contributors to U.S. GHG emissions • PG&E has an obligation to find solutions to global climate change 16 Changing Legislative Environment for GHG Recent Legislative Action: • California global warming legislation enacted in 2006 • Comprehensive federal legislation expected in 2 to 4 years • Pending near-term “energy independence” measures - Federal energy efficiency standards - Favorable tax treatment for renewable generation and AMI technology - Federal renewable portfolio standard - Support for clean fuels development (Plug-in Hybrids, Electric and Natural Gas Vehicles) PG&E Supports: • Mandatory market-based approach • Encouraging early action toward goals before full regulatory implementation • Recognition of prior actions • Pursuit of all cost-effective reductions in greenhouse gases • International cooperation 17 Year Signed Project Max GWh/yr Technology Pre 2002 Various Projects ~7500** Various 2002 Calpine Geysers 13 & 20 722 Geothermal 2002 Wheelabrator #4 25 Biomass 2003 CBEA Projects (3) 305 Biomass 2004 Big Valley Lumber 41 Biomass 2004 Diablo Winds 65 Wind 2005 FPL Energy-Montezuma Winds 102 Wind 2005 Buena Vista Energy LLC 108 Wind 2005 Pacific Renewable Energy 280 Wind 2005 Shiloh 1 Wind Project LLC 225 Wind 2006 Military Pass Rd. 840 Geothermal 2006 HFI Silvan 142 Biomass 2006 Liberty Biofuels 70 Biofuels 2006 Bottle Rock USRG 385 Geothermal 2006 IAE Truckhaven 366 Geothermal 2006 Global Common - Chowchilla 72 Biomass Year Signed Project Max GWh/yr Technology 2006 Global Common - El Nido 72 Biomass 2006 Newberry 840 Geothermal 2006 Calpine Geysers 922 Geothermal 2006 Tunnel Hydro 2.1 Hydro 2006 Buckeye Hydro 1.4 Hydro 2006 Eden Vale Dairy 1.3 Biogas 2006 Microgy TBD Biogas 2006 Bio_Energy LLC TBD Biogas 2006 Palco 36 Biomass 2007 Solel 1388 Solar Thermal 2007 Western GeoPower 212 Geothermal 2007 PPM-Klondike 265 Wind 2007 CalRenew 9 PV 2007 Green Volts 5 PV 18% of Projected 2010 Load Currently Signed* *Based on contracts signed through August 2007 ** Average delivered energy over multiple years: pre-RPS baseline PG&E’s Renewable Contracts Signed 18 Year 18% 15% 12% 19% Expected Deliveries From Contracts 20% 20% Renewable Portfolio Standard Target is 20% by 2010* * See Appendix for further description of RPS requirements PG&E’s RPS Compliance Outlook 19 PCG Value Summary • PG&E is a core utility holding with a record of delivering strong earnings growth in a constructive regulatory environment. • Technology innovation and a clean energy portfolio are key parts of our overall strategy. • We believe our actions will ensure the success of our shareholders and improve the communities we serve. 20 Conference Notes 21 Appendix 22 * Earnings per share from operations is a non-GAAP measure. This non-GAAP measure is used because it allows investors to compare the core underlying financial performance from one period to another, exclusive of items that do not reflect the normal course of operations 2006 2006 EPS - Reg G Reconciliation EPS on an Earnings from Operations Basis* $2.57 Items Impacting Comparability: Scheduling Coordinator Cost Recovery 0.21 Environmental Remediation Liability (0.05) Recovery of Interest on PX Liability 0.08 Severance Costs (0.05) EPS on a GAAP Basis $2.76 23 EPS Guidance - Reg G Reconciliation 2007 Low High EPS Guidance on an Earnings from Operations Basis* $2.70 $2.80Estimated Items Impacting Comparability 0.00 0.00EPS Guidance on a GAAP Basis $2.70 $2.80 2008 Low High EPS Guidance on an Earnings from Operations Basis* $2.90 $3.00 Estimated Items Impacting Comparability 0.00 0.00 EPS Guidance on a GAAP Basis $2.90 $3.00 * Earnings per share from operations is a non-GAAP measure. This non-GAAP measure is used because it allows investors to compare the core underlying financial performance from one period to another, exclusive of items that do not reflect the normal course of operations. 24 Consensus of analyst estimates of EPS growth: Source: Thomson IBIS long-term EPS Growth Consensus Estimate Median October 30, 2007 EPS Growth - Comparator Group PG&E targets 1st quartile growth in a constructive regulatoryenvironment 25 Market Example Initiatives High Tech Data Center Efficiency Residential New Construction New Solar Homes Partnership Agricultural and Food Processing Bio-Energy Recovery Systems Schools and Colleges University Research Center Efficiency Large Commercial “More-than-a-Million” Retro-commissioning Program Other Programs, including massmarket and third-party programs Compact Fluorescent Bulbs, Appliances and Air Conditioning Equipment, Enhancements to New Buildings, etc. Energy Efficiency Target Markets and Initiatives 26 Mandate • Deliveries of 20% of load from eligible renewables by 2010. Large hydro (>30 MW) doesn’t qualify. Purpose • Fuel Diversity • GHG Reduction • Economic Development Penalty • $50/MWhr, up to $25 million per year Exceptions 1) Contract failure 2) Insufficient public goods funds 3) Insufficient offers 4) Lack of transmission Flexible Compliance • Allows shortfalls to be made up within following three years. California’s RPS Program 27 *Over 20% of total retail sales expected to be eligible renewable resources coming from utility-owned, QFs, Irrigation Districts, and other sources. ** May include utility-owned resources * Approximately 13% of total retail sales expected to be eligible renewable resources coming from utility-owned, QFs, Irrigation Districts and other sources. 2007 Projected Sources of Energy 85,500 GWh 2012 Projected Sources of Energy 89,900 GWh • Energy efficiency expected to meet half of future load growth • Growth in renewable resources and resources with operating flexibility • Growth in utility ownership Long-Term Electricity Resources 28 Transmission Line Project / Estimated Total Cost Central California Clean EnergyTransmission Line Proposed 500 KV line improvingreliability and increasing access torenewables / $800 MM Vaca Dixon - Contra Costa Upgrade 230 kV path adding access to windenergy / $23 MM California - Oregon Upgrade Replacing substation / switchyardequipment to increase MW rating /$30 MM Lakeville Sonoma Transmission Line Adding reliability and capacity toNapa and Sonoma / $27 MM B.C. Renewable Line (possible) Proposed to bring British Columbiarenewable resource energy to CA /$4-6B California Oregon Upgrade B.C.Renewable Line Wind Lakeville Sonoma Central California Clean Energy Line Vaca Dixon Contra Costa Upgrade New Transmission: Reliability and Renewables
